FOSTER, Circuit Judge
(dissenting).
The Act of June 26, 1936, quoted in the majority opinion, is plain, and unambiguous. In my opinion it creates a right of action in tort in this particular case as *111distinguished from a right of action in contract theretofore provided by general statutes. The law of Florida creates a right of action for the recovery of damages for death by wrongful act but authority to sue is vested in the administrator and not in the heirs. The decision of the majority is based mainly on this point. That is immaterial. In adopting legislation within its province Congress is not bijund by state statutes and they are superseded. Congress could have created a right of action against the United States regardless of whether a similar right of action against an individual existed under the laws of the state where the accident occurred. Cf. St. Louis, Iron Mountain & S. R. Co. v. Craft, 237 U.S. 648, 35 S.Ct. 704, 59 L.Ed. 1160; Second Employers’ Liability Cases, 223 U.S. 1, 32 S.Ct. 169, 56 L.Ed. 327, 38 L.R.A.,N.S., 44. The special act vests the right of action in Evanell Durrance and not in the administrator of the deceased. Of course, it was left to the jury to say whether the United States was guilty of negligence and to fix the damages but the right of plaintiff (appellee) to recover on producing satisfactory proof on these points was absolute. Under the interpretation of the majority the statute is entirely nullified.
For these reasons I respectfully dissent